DETAILED ACTION
This Office Action is a response to Applicant's Amendment filed on 9/9/2021. By virtue of this amendment, claims 1-6 are currently presented in the instant application.

Response to Arguments
Applicant's arguments filed on 9/9/2021 have been fully considered but they are not persuasive. Applicant’s arguments with respect to independent claims 1 and 4. 
Applicant’s argument that, “None of the cited prior art references describe flowing a noble gas near a solid target while the solid target is exposed to a deuterium ion beam, wherein said deuterium ion beam generates energized noble gas, and the energized noble gas removes a contaminating layer from the solid target, as recited in independent claim 1”.
Independent Claim 4, Applicant’s argument that “None of the cited prior art references describe a source of noble gas configured to flow noble gas near the solid target and a deuterium ion beam energized noble gas, as recited in independent claim 1” and further “it is unclear what the Examiner intends by this rationale and this rationale is not supported by the evidence. As discussed above with respect to independent claim 1, Erickson and Licata/Hashim are related to disparate fields and there would be no rationale for why one of skill in the art would look to and combine disparate teachings, or why such a combination from different fields could reasonably be expected to be successful. For at least these reasons, no prima facie case of obviousness has been established for independent claim 4”.
Examiner does not find Applicants arguments persuasive for following reason:
Regarding claims 1 and 4, Erickson et al (US Patent No: 3920989) in view of Licata (Patent No: 6,132,564) and further in view of Cooper et al (US Pub. No: 2016/0061990) disclose all features as recited in claim 1 except for the energized noble gas removes a contaminating layer from the solid target.
the energized noble gas removes a contaminating layer from the solid target. Examiner does not see how or any control or any device or any features as shown in claim 1 can remove the contaminating layer from the contaminating oxide/nitride layer from said solid target except for the energized noble gas, a deuterium ion beam and the contaminating layer from the solid target.
Erickson et al (US Patent No: 3920989) in view of Licata (Patent No: 6,132,564) and further in view of Cooper et al (US Pub. No: 2016/0061990) clearly disclose all these features.
Independent claim 4, in response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, Erickson et al (US Patent No: 3920989) in view of Licata (Patent No: 6,132,564) and further in view of Cooper et al (US Pub. No: 2016/0061990) disclose all features as recited in claim 4.
Erickson et al (US Patent No: 3920989) in view of Hashim et al (Patent No: 6,287,977) and further in view of Cooper et al (US Pub. No: 2016/0061990) disclose all features as recited in claim 4.
For this reason, independent claims 1 and 4 remain reject under 35 U.S.C. 103 as being unpatentable over by Erickson et al (US Patent No: 3920989) in view of Licata (Patent No: 6,132,564) and further in view of Cooper et al (US Pub. No: 2016/0061990).
Independent claim 4 remains reject under 35 U.S.C. 103 as being unpatentable over by Erickson et al (US Patent No: 3920989) in view of Hashim et al (Patent No: 6,287,977) and further in view of Cooper et al (US Pub. No: 2016/0061990).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over by Erickson et al (US Patent No: 3920989) in view of Licata (Patent No: 6,132,564) and further in view of Cooper et al (US Pub. No: 2016/0061990).
Regarding claim 1, Erickson et al disclose a method of cleaning a neutron generator solid target comprising: exposing said solid target (16) to a noble gas while said solid target (16) is exposed to an ion beam (ion source (12) which includes beam), wherein said ion beam generates energized noble gas(col.4, lines 38-66) and Erickson et al also disclose a surface 18 of the target 16 composed of a solid material to be analyzed as shown in col.4, line 46-51.
Erickson et al do not disclose wherein said solid target comprises titanium and a contaminating oxide/nitride layer and wherein said energized noble gas removes said contaminating oxide/nitride layer from said solid target.
Licata discloses removal of the contaminating layer(7) and the coating layer may be a layer of a metal such as titanium or may be a titanium nitride (TiN) layer, which is commonly applied immediately over a titanium metal layer as shown in figures 1 and 1B, col.5, lines 34-61.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the features of Licata into the ion scattering spectrometer of Erickson, to increase sputtering power and maintaining high ion fraction.

However, Cooper et al disclose in figures 6-9 that, a node gas(gas source(612)) near the solid target (602)while the solid target(602) is exposed to deuterium ion beam and wherein the energized noble gas(612). Paragraphs [0040, 0044-0045].
It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the features of Cooper et al to into the ion of Erickson et al to create a deuterated target such as impregnated with deuterium.
Regarding claim 2, Erickson et al disclose wherein said noble gas is argon. Col.3, lines 45-48.
Regarding claim 4, Erickson et al disclose a system that is part of, or for use in, a neutron generator system, comprising: a) a solid target (16); b) a vacuum system comprising an ion beam source (12): and c) source of a noble gas configured to release noble gas near said solid target (16), and d) ion beam energized noble gas. col.4, lines 38-66) and Erickson et al also disclose a surface 18 of the target 16 composed of a solid material to be analyzed as shown in col.4, line 46-51.
Erickson et al do not disclose wherein said solid target comprises titanium and a contaminating oxide/nitride layer and wherein said energized noble gas removes said contaminating oxide/nitride layer from said solid target.
Licata discloses removal of the contaminating layer(7) and the coating layer may be a layer of a metal such as titanium or may be a titanium nitride (TiN) layer, which is commonly applied immediately over a titanium metal layer as shown in figures 1 and IB, col.5, lines 34-61.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the features of Licata into the ion scattering spectrometer of Erickson, to increase sputtering power and maintaining high ion fraction.

Cooper et al disclose in figures 6-9 that, a node gas(gas source(612)) near the solid target (602)while the solid target(602) is exposed to deuterium ion beam and wherein the energized noble gas(612). Paragraphs [0040, 0044-0045].
It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the features of Cooper et al to into the ion of Erickson et al to create a deuterated target such as impregnated with deuterium.
Regarding claim 5, Erickson et al disclose wherein noble gas is argon. Col.3, lines 45-48.
Regarding claim 6, Erickson et al disclose wherein said source of noble gas is connected to said vacuum system by a metal tube that resides inside said vacuum system and delivers said noble gas directly at the solid target location. Col.1, lines 64-67 to col.2, lines 1-1-2 and col. Col.3, lines 22-48.
Claims 1-2, 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over by Erickson et al (US Patent No: 3920989) in view of Hashim et al (Patent No: 6,287,977) and further in view of Cooper et al (US Pub. No: 2016/0061990).
Regarding claim 1, Erickson et al disclose a method of cleaning a neutron generator solid target comprising: exposing said solid target (16) to a noble gas while said solid target (16) is exposed to an ion beam (ion source (12) which includes beam), wherein said ion beam generates energized noble gas(col.4, lines 38-66) and Erickson et al also disclose a surface 18 of the target 16 composed of a solid material to be analyzed as shown in col.4, line 46-51.
Erickson et al do not disclose wherein said solid target comprises titanium and a contaminating oxide/nitride layer and wherein said energized noble gas removes said contaminating oxide/nitride layer from said solid target.

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the features of Hashim et al into the ion scattering spectrometer of Erickson, to increase sputtering power and maintaining high ion fraction.
Erickson et al do not disclose a node gas near the solid target while the solid target is exposed to deuterium ion beam and wherein the energized noble gas.
However, Cooper et al disclose in figures 6-9 that, a node gas(gas source(612)) near the solid target (602)while the solid target(602) is exposed to deuterium ion beam and wherein the energized noble gas(612). Paragraphs [0040, 0044-0045].
It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the features of Cooper et al to into the ion of Erickson et al to create a deuterated target such as impregnated with deuterium.
Regarding claim 2, Erickson et al disclose wherein said noble gas is argon. Col.3, lines 45-48.
Regarding claim 4, Erickson et al disclose a system that is part of, or for use in, a neutron generator system, comprising: a) a solid target (16); b) a vacuum system comprising an ion beam source (12): and c) source of a noble gas configured to release noble gas near said solid target (16), and d) ion beam energized noble gas. col.4, lines 38-66) and Erickson et al also disclose a surface 18 of the target 16 composed of a solid material to be analyzed as shown in col.4, line 46-51.

Hashim et al discloses a barrier layer (e.g., tantalum, tantalum nitride, titanium nitride, tungsten or tungsten nitride) is deposited on the exposed first copper layer and on the interlayer dielectric prior to sputter-etching the copper oxide layer. Thereafter, the barrier layer at the bottom of the interlayer dielectric's via, and the copper oxide layer thereunder, are sputter-etched and contaminating the interlayer dielectric as shown in col.2, lines 54-67 to col.3, lines 1-3.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the features of Hashim et al into the ion scattering spectrometer of Erickson, to increase sputtering power and maintaining high ion fraction.
Erickson et al do not disclose deuterium ion beam source and deuterium ion beam energized noble gas.
Cooper et al disclose in figures 6-9 that, a node gas(gas source(612)) near the solid target (602)while the solid target(602) is exposed to deuterium ion beam and wherein the energized noble gas(612). Paragraphs [0040, 0044-0045].
Regarding claim 5, Erickson et al disclose wherein noble gas is argon. Col.3, lines 45-48.
Regarding claim 6, Erickson et al disclose wherein said source of noble gas is connected to said vacuum system by a metal tube that resides inside said vacuum system and delivers said noble gas directly at the solid target location. Col.1, lines 64-67 to col.2, lines 1-1-2 and col. Col.3, lines 22-48.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over by Erickson et al (US Patent No: 3920989) in view of Smiljamic (Pub. No: 2011/0095198).
Regarding claim 3, Erickson et al disclose all the claimed limitation except for the noble gas is flowed at 1 to 10 standard cubic centimeters per minute.

Therefore, it would have been to one of ordinary skill in the art before the effective filing days of the claimed invention to modify the noble gas of Erickson et al by employing gas flow between (standard cubic centimeters per minute as taught by Smiljamic for the purpose of providing gas flow through the hollow cathode.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Citation of pertinent prior art
The prior art made of record and not relied upon is considered pertinent to applicants’ disclosure. See prior arts/references listed on the PTO-892 form attached. 
Inquiry


If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Taningco Alexander H can be reached on 571-272-8048. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Minh D A/

Primary Examiner

Art Unit 2844